Exhibit 10.1

THE COLONIAL BANCGROUP, INC.

STOCK PLAN FOR DIRECTORS

 

 

1. Purposes of Plan. The purposes of the Plan are to attract and retain
well-qualified persons for service as Directors of the Company and its
Subsidiaries and to provide incentives to such persons through the award of
Shares of Common Stock of the Company by (i) payment of all or a portion of
Directors’ fees in Common Stock, and (ii) Restricted Stock Awards, as deemed
appropriate by the Compensation Committee of the Company and as allowed by law.

2. Definitions. For purposes hereof, the following words and phrases shall have
the meanings indicated:

(a) “Award” means a grant under this Plan of Restricted Stock.

(b) “Award Agreement” means an agreement entered into by the Company and a
Director setting forth the terms and provisions applicable to Awards granted
under this Plan.

(c) “BancGroup Director” means any director of The Colonial BancGroup, Inc.

(d) “Bank Director” means any director of Colonial Bank, N.A., a subsidiary of
The Colonial BancGroup, Inc.

(e) “Board” means the board of directors of the Company or any Subsidiary.

(f) “Change in Control” means (i) the occurrence of a transaction with respect
to which either a notice or application must be filed with the Federal Reserve
Board under the provisions of 12 C.F.R. § 225.41, Code of Federal Regulations,
or any successor thereto (concerning the acquisition of control of a bank or
bank holding company), or approval must be obtained under 12 C.F.R. § 225.11,
Code of Federal Regulations, or any successor thereto (concerning acquisition by
a bank holding company of a bank or bank holding company), and as a result of
which more than 50% of the outstanding shares of the Company, or any successor
thereof, are owned or controlled by any person or entity, or group acting in
concert, which, prior to such transaction, owned or controlled less than 50% of
the shares of the Company, (ii) individuals who were directors of the Company
immediately prior to a Control Transaction (as defined below) shall cease within
one year of such Control Transaction, to constitute a majority of the Board of
Directors of the Company, or (iii) the Company is merged or consolidated with
another corporation and the Company is not the surviving corporation or survives
as a subsidiary of another corporation, or the Company sells or otherwise
disposes of substantially all its assets. “Control Transaction” shall be (i) any
tender offer for or acquisition of shares of the Company, (ii) any merger,
consolidation, or sale of substantially all the assets of the Company, (iii) any
contested election of directors of the Company, or (iv) any combination of the
foregoing which results in a change in voting power sufficient to elect a
majority of the Board of Directors of the Company.

(g) “Closing Price” means the closing price of the Common Stock of the Company
as reported by the New York Stock Exchange (“NYSE”) or such other market value
as the Board of Directors of BancGroup shall determine if the Common Stock
ceases to be quoted on the NYSE.

(h) “Committee” means the Compensation Committee of the Company.

(i) “Common Stock” means Shares of Common Stock, $2.50 par value per Share, of
the Company.

(j) “Company” means The Colonial BancGroup, Inc.

(k) “Director” means a BancGroup Director, Bank Director, or Regional Director,
as applicable under the context.

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

 

1



--------------------------------------------------------------------------------

(m) “Fair Market Value,” for purposes of Section 3(b), shall be determined on
the basis of the closing sale price on the principal securities exchange on
which the Shares are traded or, if there is no such sale on the relevant date,
then on the last previous day on which a sale was reported. In determining the
value of shares for purposes of Section 3(a), value shall be determined as
specifically provided in Section 3(a).

(n) “Grant Date” means the date the Compensation Committee approves a Restricted
Stock Award.

(o) “Grant Price” means the closing price of Colonial BancGroup Inc (CNB) stock
on the date a Restricted Stock Award is granted.

(p) “Meeting” means a regular or special meeting of the Board.

(q) “Period of Restriction” means the period during which the transfer of Shares
of Restricted Stock is limited in some way (based on the passage of time or the
occurrence of other events as determined by the Committee, at its discretion),
and the Shares of Restricted Stock are subject to a substantial risk of
forfeiture.

(r) “Plan” means The Colonial BancGroup, Inc. Stock Plan for Directors, as set
forth herein and as the same may subsequently be amended or modified.

(s) “Plan Year” means the first day of the calendar year through the last day of
the same calendar year.

(t) “Regional Director” means any person who serves as a regional or local
director with respect to Colonial Bank, N.A.

(u) “Regular Fees” means that amount of the fees payable to a Director in cash,
and without regard to attendance at Meetings, during a Plan Year.

(v) “Restricted Stock” means Common Stock of the Company issued under this Plan
to a Director with regard to which restrictions apply as provided herein.

(w) “Restricted Stock Award” means an award of Common Stock made under the Plan
not received or vested, but shall become free and clear from all restrictions
and encumbrances upon the expiration of the Term or Tenure of such Director as
set forth in the Award Agreement evidencing such Award.

(x) “Shares” means shares of Common Stock of the Company as defined herein.

(y) “Section 409A” means Internal Revenue Code Section 409A and the regulations
thereunder.

(z) “Subsidiary” means a subsidiary of the Company, or any subsidiary of a
Subsidiary.

(aa) “Supplemental Fees” means fees paid to a Director for attendance at Board
meetings, special Meetings of the Board, or otherwise, and which are paid only
on an ad hoc basis.

(bb) “Term” means a term of one year, commencing on January of each year, in the
case of Bank Directors and Regional Directors, and one year of a BancGroup
Director’s three year term commencing with the annual meeting of shareholders of
the Company.

(cc) “1933 Act” means the Securities Act of 1933.

Whenever appropriate, words used herein in the singular may be read as the
plural and the plural may be read as the singular. Masculine pronouns used
herein shall be deemed to refer both to women and men.

3. Election or Award of Restricted Shares of Common Stock In Lieu of Cash for
Director Fees.

(a) Subject to the restrictions and risks of forfeiture contained in Section 6
below, each Director may elect to receive that number of whole Shares of Common
Stock, rounded to the nearest whole number, determined by dividing the Regular
Fees the Director is to receive during the Plan Year by the average of the
closing prices of Common Stock for the period as described in A, B or C below,
as applicable. A Director must make the election

 

2



--------------------------------------------------------------------------------

to receive a percentage of his or her Director’s fees in stock prior to the
beginning of the Plan Year. If the Director makes an election and does not
change or revoke the election prior to the beginning of a subsequent Plan Year,
the election shall remain in effect. An election is irrevocable for the Plan
Year. For the purposes of this Plan, “closing price” shall mean the closing
price of the Common Stock as reported by the New York Stock Exchange (“NYSE”) or
such other market value as the Board of Directors of BancGroup shall determine
if the Common Stock ceases to be quoted on the NYSE.

When any Director is elected for a Term commencing after the first day of the
Plan Year or ending prior to the last day of the Plan Year, the Regular Fees
used in calculating the amount subject to this Section 3(a) shall be reduced to
reflect the number of Meetings expected to be held during such Plan Year, or the
number of months remaining in such Plan Year, as may be appropriate, treating
the Meeting on the day of his election as the first Meeting of the Term and the
Meeting on the day Directors are elected for a succeeding Term as the last
Meeting during the Term. In the event the Regular Fees shall be increased,
Directors then in office shall be awarded additional Shares of Common Stock
based upon the average of the closing prices of the Common Stock for the
applicable period described in A, B or C below, treating only the amount of such
increase as the Regular Fees used in the calculation of the additional amount
under this Section 3(a). In the event the Regular Fees shall be decreased, the
number of Shares of Common Stock subject to this Section 3(a) for Directors then
in office shall be decreased based upon such average of the closing prices of
the Common Stock prior to their election, treating the amount of such decrease
as the amount by which the number of Shares to be awarded shall be decreased.

A Director may also elect to receive Common Stock at the end of the Plan Year
based upon the amount of Supplemental Fees such Director would have been
entitled to receive during such Plan Year, subject to the restrictions and risks
of forfeiture contained in Section 6 below, provided such Director has elected
to receive Common Stock in lieu of cash payment prior to the beginning of the
Plan Year. The number of Shares to which the Director is entitled shall be
calculated at the end of the Plan Year and shall be equal to that number of
whole Shares of Common Stock, rounded to the nearest whole number, determined by
dividing the Supplemental Fees the Director would have received during the Plan
Year by the average of the closing prices of the Common Stock for the period
described in A, B or C below, as applicable.

With regard to the election to receive Common Stock in lieu of cash compensation
as provided in this Section 3(a):

A. For BancGroup and Bank Directors, a minimum of 25% of all fees (Regular Fees
and Supplemental Fees) earned during each quarter must be paid in stock. The
Director must make an annual election prior to the beginning of the Plan Year to
receive 25%, 40%, 50%, 60%, 75% 85% or 100% of his or her fees in stock. The
value of stock issued will be the five day average of BancGroup stock closing
prices for a five day period with the last day being the last business day of
the calendar quarter in which services were rendered. Stock earned during the
Plan Year will be accrued and remain restricted through the end of the Plan Year
and will be paid on the last day of the month following the end of the Plan
Year.

B. Regional Directors will make an annual election to receive fees in cash or
stock. There is no minimum required stock election for Regional Directors. The
value of stock issued will be the five day average of BancGroup stock closing
prices for a five day period with the last day being the last business day of
the calendar quarter in which services were rendered. Stock earned during the
Plan Year will be accrued and will remain restricted through the end of the Plan
Year and will be paid on the last day of the month following the end of the Plan
Year.

(b) In addition to the elections of Directors to receive payment of fees in
stock, the Company may, from time to time, grant Shares of Restricted Stock to
Directors in such amounts as the Committee shall determine. Each Restricted
Stock grant shall be evidenced by a Restricted Stock Award Agreement that shall
specify the Period(s) of Restriction, the number of Shares of Restricted Stock
granted, and such other provisions as the Committee shall determine. All Shares
of Restricted Stock granted pursuant to this Section 3(b) shall be granted at
Fair Market Value (non-discounted). Shares of Restricted Stock granted pursuant
to this paragraph may not be

 

3



--------------------------------------------------------------------------------

sold, transferred, pledged, assigned or otherwise alienated or hypothecated
until the end of the applicable Period of Restriction established by the
Committee and specified in the Restricted Stock Award Agreement, or upon earlier
satisfaction of any other conditions, as specified by the Committee in its sole
discretion and set forth in the Restricted Stock Award Agreement. All rights
with respect to the Restricted Stock granted under this Plan shall be available
during the Director’s lifetime only to such Director.

The Committee may impose such other conditions and/or restrictions on any Shares
of Restricted Stock granted pursuant to the Plan as it may deem advisable
including, without limitation, a requirement that Directors pay a stipulated
purchase price for each Share of Restricted Stock, and/or restrictions under
applicable federal or state securities laws. At the discretion of the Committee,
the Company may retain the certificates representing Shares of Restricted Stock
in the Company’s possession until such time as all conditions and/or
restrictions applicable to such Shares have been satisfied. Except as otherwise
provided herein, Shares of Restricted Stock granted under the Plan shall become
freely transferable by the Director after the last day of the applicable Period
of Restriction. During the Period of Restriction, Directors holding Shares of
Restricted Stock granted hereunder may exercise full voting rights with respect
to those Shares. During the Period of Restriction, Directors holding Shares of
Restricted Stock granted hereunder may be credited with regular cash dividends
paid with respect to the underlying Shares while they are so held. Such
dividends may be paid currently, accrued as contingent cash obligations, or
converted into additional Shares of Restricted Stock, upon such terms as the
Committee may establish. The Committee may apply any restrictions to the
dividends that the Committee deems appropriate. Without limiting the generality
of the preceding sentence, if the dividend constitutes a derivative security or
an equity security pursuant to Rule 16(a) under the Exchange Act, such dividend
shall be subject to a vesting period equal to the remaining vesting period of
the Shares of Restricted Stock with respect to which the dividend is paid. Each
Restricted Stock Award Agreement shall set forth the extent to which the
Director shall have the right to retain unvested Restricted Shares following
termination of his or her position as a Director with the Company in all other
circumstances. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Director, need not be uniform among all Shares of Restricted Stock issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
termination of service.

(c) Notwithstanding any other provision of this Plan except for adjustments for
stock splits, stock dividends, and other events specified herein, no Director
may elect to receive or be awarded more than 5,000 Shares of Common Stock for
any Plan Year as defined in Section 2(bb).

4. Terms and Conditions of Award. A Restricted Stock Award shall be evidenced by
a written Award Agreement in appropriate form between the Company and the
Director. Any Director who fails to enter into a valid Award Agreement with the
Company shall be ineligible to receive a grant of Restricted Stock as provided
herein. Such Award Agreement shall be subject to the provisions of the Plan. The
Award of any Common Stock to a Director under the Plan shall not entitle such
Director to, or disqualify him from, a further Award of Common Stock under the
Plan at a later date. Directors who serve as Directors of the Company and of one
or more Subsidiaries are eligible for Awards of Common Stock in all such
capacities.

Shares of Common Stock awarded and not vested under the Plan shall be awarded in
the name of the Director only. All BancGroup Directors must execute a Special
Power of Attorney allowing the Company to file Form 4 and Form 5’s on their
behalf. No more than 5,000 Shares may be awarded to and/or elected by any
Director in a particular Plan Year as determined on a combined basis under
Sections 3(a) and (b).

5. Securities Laws and Securities Exchange Restrictions on Common Stock Elected
or Awarded Under the Plan. The Company shall have no obligation to issue Shares
of Common Stock hereunder until such time as registration of such Shares has
become effective with the Securities and Exchange Commission and with the
securities authority of any state or other jurisdiction in which such
registration is required. In the case of all Shares of Common Stock elected or
awarded under the Plan (unless such Shares have been registered under the 1933
Act), the election form and/or written Award Agreement evidencing the Award of
such Shares shall contain

 

4



--------------------------------------------------------------------------------

a representation that such Shares are being acquired not with a view to resale
or distribution and will not be sold or otherwise transferred by the Director to
whom the election is provided or Award is made, except in compliance with the
1933 Act and rules and regulations thereunder. The election and/or Award
Agreement may contain any other restrictions on the Shares of Common Stock that
the Company deems advisable, including, without limitation, any restrictions
necessary to meet the requirements of the NYSE or quotation system of a national
securities association (including the NYSE) under which Shares of Common Stock
are then listed or traded, and any Blue Sky or state securities laws applicable
to the Shares of Common Stock. Share certificates issued in connection with
elections or Awards of Common Stock under the Plan shall bear such legends and
statements as the Company shall deem advisable to assure compliance with federal
and state securities laws and regulations.

6. Deferred Vesting of Common Stock. A Director to whom a Restricted Stock Award
has been made under the Plan shall not receive or be vested in the Common Stock
awarded by reason of such Award, but shall receive and become vested in such
Common Stock only upon the expiration of the Term of such Director as set forth
in the written Award Agreement evidencing such Award, or upon such Director’s
earlier death or removal without cause. Upon the occurrence of such event,
payment shall be made to the Director in accordance with the Award on the last
day of the month following the end of the Plan Year in which the event occurred.
A Director who will receive all or a portion of his or her Director’s fees in
the form of Common Stock as provided in Section 3(a) shall become vested in such
Common Stock as of the last day of the Plan Year or upon such Director’s earlier
death or removal without cause. Upon the occurrence of such event, payment shall
be made to the Director on the last day of the month following the end of the
Plan Year.

Any Shares of Common Stock awarded under the Plan pursuant to Section 3(b) or
paid in lieu of cash compensation in accordance with Section 3(a) which are not
vested (a) shall not be sold, transferred, assigned, pledged, hypothecated,
anticipated, alienated, encumbered or charged, whether voluntarily,
involuntarily or by operation of law, and (b) shall be forfeited to the Company
in the event the Director to whom such Shares were awarded ceases to be a
Director for any reason other than death or removal without cause. Certificates
for all Shares of Common Stock awarded under the Plan shall remain in the
custody of the Company or its designated agent until the Shares represented
thereby become vested. A Restricted Stock Award, if granted, will vest five
years from the date of grant but will remain restricted until the Director
resigns from service with BancGroup or due to death, failure to be nominated for
another term by the Corporate governance committee or if nominated for another
term and not approved by shareholder vote. Notwithstanding the foregoing, any
restricted Shares issued under this Plan shall immediately vest upon the
occurrence of a (i) Change in Control of the Company and (ii) upon dissolution
of the Board of Directors of the Company.

With regard to a Director’s receipt of Shares of Common Stock in lieu of cash
payment of Director’s fees pursuant to Section 3(a) above, delivery of such
Shares shall be made on the last day of the month following the end of the Plan
Year. As a result, the Company intends that the arrangement described in
Section 3(a) shall be exempt from coverage of Internal Revenue Code Section 409A
as a short-term deferral. Further, with regard to the Award of Restricted Stock
pursuant to Section 3(b), the Company intends the arrangement to be exempt from
coverage of Internal Revenue Code Section 409A as an exempted restricted stock
program.

7. Amendment and Termination of the Plan. The Plan may be amended at any time by
the Board of Directors of the Company; provided, however, that approval of the
Company’s shareholders shall be obtained for any amendment which (a) materially
increases the benefits accruing to Directors under the Plan; (b) materially
increases the number of Shares that may be awarded under the Plan, or
(c) materially modifies the requirements as to eligibility for participation in
the Plan. The Plan will continue until discontinued or terminated by the Board.
Notwithstanding the foregoing, however, no amendment, discontinuance, or
termination of the Plan shall, without the consent of any persons affected
thereby, alter or impair any rights or obligations created prior to such
amendment, discontinuance, or termination.

8. Shareholder Rights. Directors to whom Shares of Common Stock have been
awarded in lieu of Regular Fees under Section 3(a) of the Plan shall have all
rights of shareholders to vote such Shares and to receive

 

5



--------------------------------------------------------------------------------

dividends thereon with respect to Shares of Common Stock so awarded, even though
the Director’s interest in such Shares has not vested under Section 6 hereof,
provided that dividends shall be paid and voting rights granted only on a
quarterly basis as to that number of Shares a Director would be entitled to
receive for the quarter calculated by dividing the number of Shares awarded for
the Plan Year and divided by the number of quarters in the Plan Year. If Shares
of Common Stock, as a result of a stock split or stock dividend or combination
of Shares or any other change, or exchange for other securities, by
reclassification, reorganization, redesignation, merger, consolidation,
recapitalization or otherwise, shall be increased or decreased or changed into
or exchanged for a different number or kind of Shares or other securities of the
Company or of another corporation, the number of Shares of Common Stock shall be
appropriately adjusted to reflect such action. If any such adjustment shall
result in a fractional Share, such fractions shall be disregarded.

9. No Enlargement of Rights. An Award under the Plan or right to receive payment
in Common Stock in lieu of cash compensation shall not confer upon any Director
any right to continue in office and shall not restrict or interfere with any
rights to effect his removal from office at any time in accordance with law and
the regulations of the Company.

10. Withholding of Taxes. The Company may require, as a condition to the
election to receive or Award of Common Stock under the Plan or to the delivery
of the certificates for Shares when such Shares become vested, that the
recipient pay to the Company or to the appropriate Subsidiary, in cash, any
federal, state or local taxes of any kind required by law to be withheld with
respect to the award or delivery to the Director of Shares of Common Stock. The
Company, or the appropriate Subsidiary, to the extent permitted or required by
law, shall have the right to deduct from any payment of any kind otherwise due
to such Director any federal, state or local taxes of any kind required by law
to be withheld with respect to the Award or delivery of Common Stock under the
Plan.

11. Authorization of Shares. Subject to adjustment as provided herein, the
number of Shares available for grants under this Plan is 500,000. Neither
(a) Shares that are issued in respect of awards that the Company or a Subsidiary
either assumes in, or substitutes for awards that were issued by another party
(or its predecessor) in a merger consolidation or acquisition or other
transaction involving the Company or a subsidiary nor (b) Awards that are
settled in the form of cash, shall be counted against the forgoing number of
Shares reserved for issuance under the Plan. Any Shares authorized for use under
this Plan which are not used during the existence of the Plan shall be
deregistered. In the event of any change in corporate capitalization, such as a
stock split, or a corporate transaction, such as a merger, consolidation,
separation, split-off or other distribution of stock or property of the Company,
any reorganization or partial or complete liquidation of the Company, such
adjustment shall be made in the number and class of Shares which may be
delivered under this Section as may be determined to be appropriate and
equitable by the Committee to prevent dilution or enlargement of rights;
provided, however, that the number of Shares subject to any Award shall always
be a whole number. If any Award granted under this Plan is cancelled, rescinded,
terminates, expires, or lapses for any reason, any Shares subject to such Award
again shall be available for the grant of an Award under the Plan.

12. Expenses. All expenses and costs in connection with the adoption and
administration of the Plan shall be borne by the Company.

13. Notice. Any notice or other communication required or permitted hereunder
shall be in writing and shall be deemed given when personally delivered to the
addressee or deposited in the United States mail, postage prepaid and properly
addressed to the addressee’s last known address.

14. Internal Revenue Code Section 409A. This Plan is intended to be exempt from
Section 409A requirements due to (i) the exemption for “short term deferrals”
with regard to the payment of Director’s fees provided in Section 3(a) above,
and (ii) the exemption for certain restricted stock plans with regard to the
Restricted Stock provided in Section 3(b) above, pursuant to the terms of
Section 409A. The Plan shall be amended as determined to be necessary by the
Company to remain in compliance with the exemptions from Section 409A or
otherwise for legal compliance.

 

6



--------------------------------------------------------------------------------

15. Date. The effective date of this Plan is January 1, 2008.

 

THE COLONIAL BANCGROUP, INC.

By:

  /s/     Robert E. Lowder

Its:

  Chairman, CEO and President

 

ATTEST: /s/    David B. Byrne, Jr.

Its:

  EVP, Secretary and General Counsel

 

7